DETAILED ACTION
Applicant's preliminary amendment, filed 28 December 2021, is acknowledged.  Claims 1-33 have been cancelled.  Claims 34-61 have been added and are under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Specification/Sequence Listing
The Substitute Specification and Sequence Listing filed 07 October 2021 are acknowledged and have been entered.  

Drawings
The Replacement Sheets for Fig. 1, Fig. 2, and Fig. 6 filed 07 October 2021 are acknowledged and have been entered.  



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Yaohua Dong on 28 December 2021.


IN THE CLAIMS:
Claims 44 and 47 of the application have been amended as follows: 
44. 	(Currently Amended) The antibody of claim 34, wherein the antibody is selected from the group consisting of a Fab, Fab’, Fab’-SH, Fd, F(ab’)2, scFv, bispecific single chain Fv dimer, diabodies, tribodies, and scFvs genetically fused to the same or different antibodies.

47. 	(Currently Amended) The chimeric antigen receptor of claim [[45]] 46, wherein the transmembrane domain is a transmembrane domain of CD8 or CD28; or wherein the co-stimulatory signal domain is the intracellular signal domain of CD137 or CD28.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 34 defines options for heavy chain variable (VH) and light chain variable (VL) domains of humanized variants of a prior art anti-CD19 antibody, “HD37”.  As acknowledged in the specification, the HD37 antibody was known in the art (e.g. Pezzutto et al., J. Immunol. 138:2793-99 (1987) (PTO-892)).  Humanized versions of the HD37 antibody had also already been described.  E.g., US7902338 (PTO-892); US20160326249 (PTO-892).  The instant application provides alternate human framework sequences relative to the prior art, as set forth in SEQ ID NOS: 1 and 3.  The humanized antibody had reduced aggregation relative to the mouse parental antibody (Fig. 2) and better yield than the prior art humanized antibody (Fig. 3).  The specification in Example 2 also provides two mutants identified following randomization of the CDR1 and CDR2 regions of the VH and VL, clones “6B3” and “8E5”.  The CDR changes are contained with the VH set forth in SEQ ID NO: 5, which comprises the CDRs set forth in SEQ ID NOS: 15, 16, and 11, respectively; and within the VL set forth in SEQ ID NO: 7, which comprises CDRs set forth in SEQ ID NOS: 17, 13, and 14, respectively.  A search of the prior art did not identify an anti-CD19 antibody comprising the recited humanized VH, VL, or combination of CDR sequences.  
Chimeric antigen receptor (CAR) constructs comprising a scFv form of the humanized anti-CD19 antibody were prepared in Example 3.  These constructs, containing an extracellular domain comprising the humanized anti-CD19 scFv set forth in SEQ ID NO: 21, are the focus of independent claim 58.  SEQ ID NO: 21 comprises the VL set forth in SEQ ID NO: 1 and the VH set forth in SEQ ID NO: 3.  Figure 13 shows that T cells expressing the CAR were able to kill target cells expressing CD19.  Example 4 indicates that CAR comprising the 6B3 and 8E3 antibody sequences produced similar activity.  The prior art had also prepared T cells expressing other anti-CD19 CAR constructs and shown 
Addition therapeutic agents comprising HD37 and other anti-CD19 antibodies were also known in the art.  For example, HD37 had been used as part of an immunotoxin agent.  E.g., Schindler et al. Brit J. Haematology 154: 471-476 (2011) (PTO-892).  It had also been used in developing single chain bispecific T cell engagers which have also been used successfully to treat CD19-expressing cancers.  E.g., US7507796 (PTO-892); US7575923 (PTO-892); Baeuerle et al. Cancer Res 69(12):4941-44 (2009) (PTO-892).
Co-pending application no. 16645247 (published as US20200261502; PTO-892) claims genetically engineered T cells comprising an anti-CD19 CAR as recited in the current claims.  But given that a provisional double patenting rejection over copending application 16645247 would be the only rejection in this application and that the current application is earlier filed, the application is passed to issue without a terminal disclaimer.  See M.P.E.P. 804.
For these reasons, claims 34-61 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643